SOMMERVILLE, J.
The state appeals from a judgment declaring the defendant to be not guilty, under an ordinance of the parish of St. Martin which appears to provide for the alleged offense of unlawfully having and harboring a dog.
' The trial court held that Act No. 198 of 1910, page 334, which “authorizes the police juries throughout the state of Louisiana to impose a license tax upon dogs, to enforce the same by penalties, and, to devote the proceeds of said licenses to education,” etc., was unconstitutional, null, and void.
The state argues that the act referred to is a police regulation, and that it is not to be interpreted by the principles of taxation and the rules of construction applicable thereto, and argues further that the act is valid.
The pleadings do not disclose that the constitutionality of the act was drawn in ques*768tion on the trial, although the trial judge based his judgment on its unconstitutionality.
The record does not disclose what defense was urged by defendant; and it does not contain the ordinance of the police jury relied upon by plaintiff, and which was said to have been violated by the defendant. It is impossible to pass upon the law of the case without the ordinance of the police jury before us.
It would appear from the argument by the state that the missing ordinance makes the keeping of a dog without the payment of a license an indictable offense. If this is so, then the ordinance goes beyond the terms of Act No. 198, which act does not declare the keeping of dogs without the payment of licenses a misdemeanor, or crime.
Judgment affirmed.